Citation Nr: 0638052	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-44 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
recurrent cervical strain with superimposed 
psychophysiological musculoskeletal reaction, and, if so, 
whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
recurrent lumbosacral strain with superimposed 
psychophysiological musculoskeletal reaction to include back 
injury, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO in June 2003 denied the veteran's claims 
for entitlement to service connection for recurrent 
lumbosacral strain with superimposed psychophysiological 
musculoskeletal reaction to include back injury and for 
entitlement to service connection for recurrent cervical 
strain with superimposed psychophysiological musculoskeletal 
reaction for failure to submit 
new and material evidence to reopen the previously denied 
claims.  In August 2004, the RO, in pertinent part, denied 
service connection for a left shoulder condition.   

The issues of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for recurrent cervical strain with superimposed 
psychophysiological musculoskeletal reaction and whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for recurrent lumbosacral 
strain with superimposed psychophysiological musculoskeletal 
reaction to include back injury are addressed in the REMAND 
portion of the decision below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  A chronic shoulder disorder was not present during 
service, nor was a chronic disorder such as arthritis present 
within the first post-service year.

2.  The medical evidence is against a causal link between the 
veteran's left shoulder condition and any remote incident of 
service.


CONCLUSION OF LAW

A chronic left shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1154(b), 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a). Here, 
as will be explained below, there is evidence that the 
veteran now has left shoulder arthritis, but no legal 
presumption is applicable here because the earliest x-ray 
evidence of such degenerative changes was more than 50 years 
after service. 

In the veteran's VA Form 9, Appeal To Board Of Veterans' 
Appeals, dated December 2004, he contends his left shoulder 
injury occurred when he was blown into the side of the truck 
from the concussion of either an artillery shell or mortar 
shell exploding nearby.  The veteran reports that due to his 
left shoulder disability he cannot raise his arm above 
shoulder height.     
   
The Board finds that the medical evidence of record fails to 
link the veteran's left shoulder disorder to any aspect of 
military service.  

Initially, the Board will review whether there is medical or 
lay evidence of the occurrence of a left shoulder disorder in 
service.

The veteran's entrance examination report dated March 1943 
indicated that the veteran had no musculoskeletal defects 
before entering service.  While the veteran's service medical 
records indicate that the veteran sought treatment for joint 
pain in the knees, right hip, back and shoulders in February 
1945, a physical examination  failed to reveal any 
abnormality.  In fact, no musculoskeletal defects were 
revealed in the veteran's separation examination report dated 
January 8, 1946.  In light of the fact that the veteran was 
not diagnosed with a chronic left shoulder disability during 
service and the fact that his separation examination failed 
to reveal a chronic left shoulder abnormality, the Board 
finds that there is no evidence that the veteran experienced 
a chronic left shoulder disability during his period of 
military service.

Although the veteran complained of shoulder pain during 
service, the examination was negative, so no identifiable 
shoulder disorder was present at that time.  In other words, 
even accepting the in-service complaints of pain, a chronic 
shoulder disorder was not actually diagnosed, and the 
physical examination showed no objective evidence of a left 
shoulder abnormality.  Pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

While the veteran's service medical records do not 
corroborate that he experienced a chronic left shoulder 
disorder in service, the veteran's DD Form 214 indicates that 
he served in the Rhineland in Central Europe during World War 
II.  The veteran's service medical records also indicate that 
he sustained a shrapnel wound to the knee during combat and 
received a Purple Heart.  Consequently, the Board has no 
reason to question the veteran's credibility and accepts the 
history of the in-service combat injury that he has 
presented.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit held that under 38 U.S.C.A. § 1154(b), a combat 
veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances 
of such service.  However, 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, 
for the reasons discussed below, such competent medical nexus 
evidence is lacking.

Next, the Board will review whether there is continuity of 
symptomatology after service and medical evidence of a nexus 
between the veteran's current left shoulder disorder and 
service.  
   
While the medical evidence of record does not contradict the 
veteran's testimony that he experienced left shoulder 
problems after service, the veteran's post-service medical 
records fail to indicate that there is a causal connection 
between the veteran's left shoulder disability and military 
service. 

The Board notes that the veteran claims that a "lump"on his 
left arm was caused by the left shoulder injury he sustained 
in Europe.  A December 1995 Operative Report indicated that 
Dr. Bruce Smith removed this "lump" between the veteran's 
triceps and biceps in the lateral aspect of the left arm.  
The December 1995 report noted that the lump had been present 
for years.  Subsequent records describe the removal of this 
lump and post-operative treatment; however, the records do 
not discuss the origin of the lump or whether the lump was 
caused by the purported in-service injury or even related to 
the veteran's current shoulder disorder.

The February 2005 VA orthopedic examination report indicates 
that the veteran does have a current left shoulder disorder.  
The results of radiology testing of the left shoulder in the 
February 2005 examination report indicate advanced arthritic 
degenerative changes of the glenohumeral joint with less 
severe degenerative changes of the acromioclavicular joint.  
The report also indicated diminished bone density.  While the 
veteran does have a current shoulder disorder, there is no 
medical evidence of a causal relationship between this 
disorder and military service. 

In the February 2005 VA examination report, the veteran 
reported that the lump was caused by the in-service shoulder 
injury and purportedly continued to grow over the years.  He 
stated that his shoulder had given him lots of problems over 
the last 15-20 years.  When he began to experience numbness 
in the arm and the arm felt like it wanted to sleep all the 
time, he explained that had the procedure to have the lump 
removed.  The examiner noted that the veteran did not 
remember when he first noticed decreased range of motion of 
the left arm and shoulder.  However, the veteran reported 
that it was definitely present after surgery.  The veteran 
also reported that he continues to have numbness in his 
shoulder and arm.    

The VA orthopedic examination in February 2005 revealed that 
it is less likely as not that veteran's left shoulder 
disorder was caused or the result of an injury while in 
service.  The examination indicated that the veteran's left 
shoulder had no limited motion, to the point of decreased 
ROM.  There was no complaint of weakness, fatigue, or lack of 
endurance with repetitive motion.  The examiner also noted 
that there were no complaints of pain or discomfort during 
the exam.  After reviewing all available records and 
interviewing the veteran, the examiner found:

. . . There was no ongoing care of the 
veteran's shoulder or "lump" noted, 
until in the 1990's.  His discharge 
physical did make note of "no objective 
findings" of skeletal defects, or a 
lump.  This would indicate that he had 
full ROM at the time of discharge, but 
the discharge physical did find the 
veteran to have arthritis in his back and 
arms.  This would be an unusual finding 
for an individual of [the] approximate 
age of 26...He denied further injury to his 
shoulder after the service incident....

The examiner also noted that the degenerative changes now 
shown on x-ray were not unexpected for a person of the 
veteran's age.

VA outpatient records dated July 2006 indicated that the 
veteran was experiencing left shoulder pain.  At the 
examination the veteran explained that he has developed the 
inability to scratch his face, lift arm, or to reach behind 
his back to retrieve his wallet due to stiffness and 
discomfort.  The examiner diagnosed the veteran with 
degenerative joint disease with limited range of motion and 
pain.  However, the examiner did not render an opinion on the 
cause and etiology of the veteran's left shoulder disorder 
and did not contradict the findings of the February 2005 VA 
examination report.  

No medical records in the veteran's claims file contradict 
the findings of the February 2005 VA examination report.  
While the 2005 VA examination indicated that the veteran has 
arthritis in his left shoulder, there is no medical evidence 
of record that links this arthritis or any other shoulder 
abnormality to military service.  In addition, there is no 
medical evidence of record linking the "lump" that was 
removed from the veteran in December 1995 to any aspect of 
military service.

Service connection may indeed be granted when a chronic 
disease or disability is not present in service, but there is 
evidence of continuity of symptomatology after service.  See  
38 C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  However, the veteran's claim fails based upon the 
lack of medical nexus associating his left shoulder disorder 
to service.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegation that he has had continuous problems with his left 
shoulder since service, no medical professional has ever 
linked his shoulder problems to any incident of military 
service.

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's left shoulder 
disorder to any aspect of service, service connection must be 
denied. 

On review of the evidence, the only link between the 
veteran's condition and service comes from the veteran 
himself.  While the veteran may believe that his left 
shoulder problems have been caused by an in-service accident, 
he is a lay person and has no competence to offer a medical 
opinion in that regard.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).



Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

A letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
May 2004 letter was sent prior to initial adjudication of the 
veteran's claim.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The May 2004 told him to provide 
any relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  As 
the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  
 
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent requested and available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the claims decided herein, is available and not 
part of the claims file.       

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim or claims, as 
defined by law.  The veteran was afforded VA orthopedic 
examination in February 2005.  The Board finds that the 
examination was thorough and adequate upon which to base a 
decision.  The examiner reviewed the veteran's claims file 
before rendering a decision and supported her opinion with 
historical and clinical evidence found in the record.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for 
Veterans Claims (Court) clarified the duty to notify 
requirements with respect to the new and material evidence 
standard to reopen previously and finally denied claims.  The 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
found: "The VCAA requires the Secretary to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial."  Id. at 7-8.



In the present appeal, while the appellant was provided with 
appropriate notice of the evidentiary elements of service 
connection and the new and material evidence standard in a 
letter dated March 2003, the notice letter did not describe 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  As such, it 
will be necessary to remand this matter to provide the 
appellant proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must send the veteran VCAA 
notice for his new and material evidence 
claims which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent caselaw discussed above.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  This notice 
should describe what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial, as outlined by 
the Court in Kent, supra.  

2.  Then, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


 

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


